DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. US 2008/0168710 to MacKenzie view of U.S. Patent No. 5,281,185 to Lee and U.S. Patent No. 6,606,823 to McDonough.
Regarding Claims 1,2, 5-16, 19-23, 25, 26, MacKenzie teaches a method of installing a green roof planter assembly, comprising: providing a first planter module including a bottom wall and a plurality of side walls each having a top edge and that cooperate with the bottom wall of the first planter module to form an interior space of the first planter module, wherein at least a pair of the plurality of side walls of the first planter module cooperate to form a first corner there between, the first corner defines a length there along; providing a second planter module including a bottom wall and a plurality of side walls each having a top edge and that cooperate with the bottom wall of the second planter module to form an interior space of the second planter module adapted to receive plant matter therein, wherein at least a pair of the 


MacKenzie as modified by Lee teaches the method steps that the connector/coupling member is inserted in the slot of one module and the remainder if the coupling member is exposed and received in the slot of an aligned, adjoining module). The method step of the horizontal direction until the coupling member is received within the second relief is readily apparent during the operation of the coupling of two side by side, adjacent modules of Lee. The slots of Lee have to horizontally line-up and the block has to move in a horizontal direction to receive the coupler in both slots.
Applicant is concerned with coupling two or more units together so that the two or more individual units come together to form a single larger unit. In other words, applicant is concerned with coupling/connecting modular units together. Lee is concerned with the same 
Applicant's problem is connecting/interlocking modular units together. Resulting from this connection, is a larger and heavier single unit. One of ordinary skill in the art would be motivated to look to the teachings of Lee to modify the teachings of MacKenzie at the time of the invention to use a tight friction fit to couple two or more modular units together to form a single unit, i.e. two units join to make a one larger unit (Lee Col. 6 line 49-54; Col. 2 line 23). In addition, one of ordinary skill in the art would ergonomically have the desire to work with joined modules for efficient installation and relocation and to create a certain landscape/aesthetic design pattern. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would look to Lee to in an attempt to solve the problem.
Two units coupled together are of greater collective weight and satisfy the claimed result of the coupling member and tab inhibiting vertical movement of the first planter module with respect to the second planter module in response to wind force.
MacKenzie as modified satisfies the amendment that wherein the first, second and third reliefs are positioned closer to the top edge of the side wall than to the bottom wall (Lee Fig. 31 block element #52 has two slots, one slot is closer to the top edge than the bottom wall and the other slot is closer to the bottom wall than the top edge, applicant’s claim language does not exclude the presence of more than one slot nor has applicant claimed specific dimension for the length of the side wall). Lee teaches the general knowledge of one of ordinary skill in the art that a slot be positioned closer to the top edge than to the bottom wall for stability/sturdy structure and security as taught by Lee. Thus, Lee teaches the known, general knowledge that the relief joint should be placed close to an edge of the sidewall including the top edge.

Regarding Claims 3 and 17, MacKenzie as modified teaches providing a removable collar member extending upwardly from at least a select one of the plurality of sidewalls of the first planter module, and wherein the collar member is adapted to retain a plant matter that extends above the plurality of sidewalls of the first planter module (MacKenzie Fig. 5A #18).
Regarding Claims 4 and 18, MacKenzie as modified teaches the collar member is supported within the interior space of the first planter module by at least one support tab that extends inward towards the interior space of the first planter module from at least a select one of the bottom wall of the first planter module and the plurality of side walls of the first planter module (MacKenzie Fig. 5A #28).
Regarding Claim 24, MacKenzie as modified by Lee teaches the first relief is the only relief located along the length of the first corner, and the second relief is the only relief located along the length of the second corner. Lee teaches embodiments where only a single relief is located along the length of the member (Lee Fig. 1 and 3 #112). In addition, merely .
Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive. 
The arguments presented by applicant were argued in parent application 13/538,254 which went to appeal and the examiner’s rejection with regard to the combination with Lee were affirmed.  In the Board’s decision it was stated that “Regarding the rejection of claim 1, Appellant argues that the Examiner’s combination is improper because the Examiner’s motivation does “not consider[] the problem faced by the inventor of inhibiting vertical lifting of the modules during high winds” and also that “the Lee reference is not ‘reasonably pertinent’ to the problem which was faced by the inventor.” App. Br. 8, 9. In making this argument, Appellant essentially narrows the scope of the invention in an attempt to characterize Lee as non-analogous art because it does not solve the exact problem facing the inventor.
We agree with the Examiner, however, that a more apt description of the problem being faced is “coupling/connecting modular units together” and that “Lee is concerned with the same problem.” Ans. 5. While, at first glance, it may not seem as if a toy block connection device is particularly related to the field of securing planter modules, when properly viewed through the Examiner’s broader lens of solving the problem of how to connect modular units together, the applicability of Lee is more clear. This is further elucidated when viewing the actual system of Lee in comparison with the invention at issue. Appellant’s and Lee’s connector systems are essentially identical; it is only the application that is different.”

MacKenzie teaches placing the modules in touching relationship in Fig. 1. MacKenzie is merely silent on the coupler positioned in a relief which is satisfied by the teachings of Lee. Installation would be in inherent in a horizontal direction in this application since the planters are placed on the roof and the relief is in the edge of a vertical sidewall. In order for the coupler to be receive in both slots the module is going to have to move towards each other in a horizontal direction.
MacKenzie teaches a tab member (that is flat without a hook) extending outwardly from the top edge of one of the sidewalls of a planter module that overlaps an adjacent planter module edge (MacKenzie Fig. 6 #29, paragraph [0025] last sentence). MacKenzie interconnects the modules when they are placed in rows on the roof as taught in paragraph [0027]).  MacKenzie teaches that the weight of one planter will help to hold an adjacent planter in place.  However, the tab member of MacKenzie does not interlock the two adjacent planters together.  That is why one of ordinary skill in the art would look to the teachings of Lee to modify the teachings of MacKenzie.
The prior art of record teaches the known general knowledge that it is important to mechanically connect roof planter modules together, i.e. to couple planter modules together, to prevent undesired displacement and create an interconnected unit. The examiner maintains that it would merely be an obvious engineering design choice to select more than one mechanical coupling. The combination of more than one mechanical coupling element is an obvious modification for one of ordinary skill in the art. McDonough teaches the general knowledge of one of ordinary skill in the art that when fabricating roof planter modules that it is known to McDonough clearly teaches the use of two or more connectors.  This is a general knowledge motivation for one of ordinary skill in the art to select more than one means of connection between roof planters.  Applicant argued neither MacKenzie nor Lee teach utilizing multiple connectors.  However, as presented in the response above Lee teaches more than one couple along a length of a unit and further supported by McDonough teaching it is known to select a combination of different couplers or merely additional couplers when joining roof planter units.  Applicant’s arguments are not found persuasive in view of the teachings of the prior art of record. 
With regard to claim 10, Lee teaches placement of the relief at varying distances along the length of the edge and some are close to the top of the edge. In application to MacKenzie, when the relief is placed closer to the top of the edge where the slanted sidewalls are closer together an abutting relationship is achieved.  Placement along the length of the slanted side walls of MacKenzie will dictate how much of the coupler is exposed in the void created by the slanted walls.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



10 May 2021